Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of                              Jan 10 2014, 9:21 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                           ATTORNEY FOR APPELLEE:

RICHARD RANUCCI                                   THOMAS M. GREEN
Indianapolis, Indiana                             Law Office of Thomas M. Green
                                                  Carmel, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

IN RE THE MARRIAGE OF                             )
JAMES BARNUM GREGORY,                             )
                                                  )
       Appellant-Respondent,                      )
                                                  )
               vs.                                )       No. 49A05-1305-DR-205
                                                  )
ELLEN DAVIES GREGORY,                             )
                                                  )
       Appellee-Petitioner.                       )


                      APPEAL FROM THE MARION SUPERIOR COURT
                     The Honorable Deborah J. Shook, Master Commissioner
                               Cause No. 49D04-1103-DR-9645


                                       January 10, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BRADFORD, Judge
                                   CASE SUMMARY

       Appellant-Respondent James Barnum Gregory (“Husband”) and Appellee-

Petitioner Ellen Davies Gregory (“Wife”) were married in 1989 and had children in 1995

and 1999. Husband is an executive in marketing at Eli Lilly, and Wife is an attorney who

works part time due to health problems. When the parties married, Wife possessed a

substantial amount of family money that has been in an investment account ever since, an

account to which Husband never contributed or had access.            As the years passed,

Husband came to make substantially more money than Wife, which was a result of career

choices that favored Husband’s career over Wife’s, Wife’s choice to spend significant

amounts of time raising the children, and her health problems.            In recent years,

Husband’s income has been approximately three to four times Wife’s. The parties’

children attend Park Tudor, a private school in Indianapolis, and both parties desire that

they continue to do so. Over the years, the children have acquired several investment

accounts in each of their names, accounts which were, for the most part funded by gifts

from Wife’s mother and are now worth in excess of $400,000.

       In March of 2011, Wife filed a dissolution petition. Once the dust settled, the trial

court ordered, inter alia, that the marital estate be divided 60%/40% in favor of Wife, that

Husband pay $291 per week in child support, that the accounts held by the children were

not part of the marital estate, and that Husband would be obligated to pay 78% of the cost

for the children to continue at Park Tudor. Husband contends on appeal that the trial

court abused its discretion in awarding sixty percent of the marital estate to Wife, abused

its discretion in calculating Husband’s child support obligations, erred in not including

                                             2
certain investment accounts held by the couple’s children in the marital estate, and

improperly calculated the parties’ obligations for the children’s private education. While

we affirm the vast majority of the trial court’s challenged rulings, we remand for

recalculation of Husband’s child support obligation and education obligation. We affirm

in part, reverse in part, and remand with instructions.

                       FACTS AND PROCEDURAL HISTORY

       Husband graduated from Harvard University with a B.A. in economics, while

Wife graduated with a B.A. from Princeton before earning her law degree from UCLA in

1989. Husband and Wife were married in August of 1989 and soon relocated to Chicago

so that Husband could pursue his MBA at the University of Chicago. While Husband

was in school, Wife worked full time as an attorney. After Husband graduated in 1992,

he began working for Eli Lilly in Chicago, and the couple relocated to Indianapolis in

1994 to advance Husband’s career. Husband still works at Eli Lilly as a Director of

Marketing. Husband and Wife have two children, C.G., born in 1995, and A.G., born in

1999 (collectively, “the Children”).

                                            Wife

       At the time of the marriage, Wife held family gifts totaling $303,464.53. In 2002,

Wife received a gift/bequest of $18,042.50 from her family.        Wife used the funds

mentioned above to establish an investment account with the State Street Bank (“the

State Street Account”), an account to which Husband has never had access or made any

direct contributions. The trial court made the following findings regarding the State

Street Account:

                                              3
221. The value of the State Street Account on November 11, 2011, was
   $1,093,912.25.
222. Husband has never had access to this account, or the ability to access
   this account, or the funds in the account under any name, or held with
   any prior financial institution. The account, and the funds in the
   account, have always been in Wife’s name.
223. The State Street Account was never treated as marital property.
   Husband did not contribute to the acquisition or accumulation of those
   funds.
224. The funds in the State Street Account can be traced directly to the
   $303,463.53 which Wife entered the marriage with, and the $18,042.50
   which she received in 2002 as a gift/bequest from her family.
225. The $303,463.53 originated from an interest Wife had in an
   investment partnership established by her father when he was diagnosed
   with kidney disease. The partnership was call “TALE,” which stood for
   “Tom, Anne, Lynn and Ellen,” Wife and her siblings. When the
   partnership dissolved, [Wife’s] share of the money was distributed to
   [Wife]. The money from [Wife’s] distribution remains invested in a
   group of accounts held by Wife and her siblings, managed by Redwood
   Investments.
226. Husband never deposited any funds into the State Street Account.
227. Except for the instance regarding $15,000 being replaced into the
   State Street Account from the joint checking account directly before
   Wife filed the Petition for Dissolution of Marriage, funds in State Street
   have never been co-mingled with any other assets of the marital estate.
228. Husband never requested access to the State Street Account.
229. Wife was the only party responsible for preserving the value of the
   State Street Account during the marriage.
230. During the marriage, Wife made withdrawals from the State Street
   Account. Many of these withdrawals were to pay income taxes.
   “Periodically” Wife withdrew from the account when the parties were
   unable to pay bills. There was not a pattern to the withdrawals. Wife
   made larger withdrawals to purchase assets which remain as part of the
   marital estate. These include a transfer of $70,000 to pay the down
   payment and for furnishings for the parties’ first house in 2002; $40,000
   for a new BMW for Husband in 2002; $30,000 for Wife’s Ford Escape;
   $50,000 for one of the condominiums in 2008; $50,798 for one of the
   condominiums in 2009; and $160,000 in 2010 to purchase the
   condominium that Wife moved into upon separation.
231. Wife’s withdrawals from the State Street Account during the
   marriage allowed the parties to use their employment income in other
   areas. For example, Husband contributed the maximum into his Eli
   Lilly 401(k) Account.

                                     4
Appellant’s App. pp. 53-55.

       Wife worked full time as an attorney in Chicago from 1989 until 1994, when the

couple relocated to Indianapolis. In 1993, Wife’s last year of full time employment, she

earned $88,644.00. Wife became pregnant with C.G. soon after relocating and ultimately

did not work from 1994 until 1997 so that she could care for C.G. In 1997, Wife took a

part time position with the Indianapolis law firm Ice Miller, employment she held until

2009 with the exception of an eighteen-month break following A.G.’s birth in 1999.

Wife currently works as a solo practitioner whose practice depends entirely on her only

client, the East Chicago Waterway Management District. Wife’s income from 1997 to

2009 is summarized below:

       1997          $37,575
       1998          $47,275
       1999          $19,287
       2000          $3887
       2001          $50,131
       2002          $47,173
       2003          $28,827
       2004          $41,905
       2005          $26,922
       2006          $31,103
       2007          $31,718
       2008          $42,381
       2009          $77,972
       2010          $52,836

Appellant’s App. p. 19, Petitioner’s Ex. 2.

       In addition to Wife’s law practice, she operates a rental property business, EDG

Properties LLC, which rents condominiums purchased by Wife with funds from the State

Street Account. In 2011, EDG’s expenses exceeded income for a net loss of $10,157.23.

                                              5
Wife’s net profit from her law practice and EDG for 2011 was $70,190.35. In addition,

Wife receives a yearly gift from her mother of approximately $13,000.00 and has for

approximately twelve years. During the parties’ marriage, Wife traditionally deposited

these gifts from mother into the parties’ joint checking account to be used for marriage

expenses.

      In 2003, Wife contracted influenza, which ultimately led to pneumonia and

pleurisy, the latter of which she suffered from until 2004. Even after recovering from

pleurisy, Wife continued to experience fatigue and very serious pain, primarily in her

neck and upper back. At times, Wife experiences flare-ups during which the pain is more

severe and affects more of her body. Wife continues to experience these symptoms, has

sought treatment for them since 2004, and can work only three to four hours a day. Wife

schedules all of her work-related appointments in the afternoon and may be confined to

bed, unable to work, for a week in the event of a flare-up. Wife is currently taking

Lexapro for depression; Lipitor for high cholesterol; Seroquil for depression and

sleeping; Ambien for insomnia; Avian for painful menstruation; Valtrex; Provigil to

assist concentration; Lyrica for pain; Colace, Pericolace, and Febrecon for constipation;

Z-BEC for brittle fingernails and hair; Claritin for allergies; Tylenol for pain; and an

ocular vitamin for a degenerative ocular condition.      The uninsured cost of Wife’s

medication is approximately $2250.00 per month.

      Michael Blankenship testified on behalf of Wife during the hearings on the

dissolution. Blankenship reviewed Wife’s medical, psychological, and work histories

and determined that, while Wife had the ability to work, she was currently working at her

                                           6
maximum, albeit reduced, capacity. Blankenship filed a report with the trial court and

made the following observations:

      Regarding the issue of Employability, [Wife] may be confronted with grave
      difficulties with respect to scheduling, productivity, or availability at the
      time a specific service or activity is necessitated. Given that perspective,
      her current employment arrangement allows that latitude and the variability
      essential to be compatible with her medical and psychological impairments.
      To expect her to expand or increase her practice is vocationally beyond the
      level of her functional capacity.
      Based on the demonstrated earning record reported to the Social Security
      Administration, [Wife] has demonstrated continuity but not consistency. It
      appears that her income is directly related to her capacity to provide service
      to her one client. Should that dwindle or become non-existent, it is
      questionable that [Wife] would be able to secure another client who has
      similar needs and would allow a similar degree of flexibility.
      [Wife] has a medical condition which has become progressively
      debilitating. In the event that she is incapable of improvement, and there is
      no cure for fibromyalgia,[1] she will become evermore less likely to position
      herself in the competitive market place. She has, therefore, become
      materially affected with regard to her ability to support herself.

Appellant’s App. p. 20.

                                                Husband

      After earning his MBA, Husband began working for Eli Lilly in Chicago in 1992.

In 1993, Husband earned $55,524.00.                 In 1994, Husband and Wife relocated to

Indianapolis so that Husband could accept a promotion at Eli Lilly, where he still works

as a Director of Marketing. The following table summarizes Husband’s total salaries for

the years 1994 to 2010:

      1994              $83,981
      1995              $66,936
      1996              $72,833
      1997              $104,873

      1
          The trial court noted that there has been no formal diagnosis of fibromyalgia.


                                                    7
      1998          $96,670
      1999          $197,722
      2000          $158,155
      2001          $160,398
      2002          $141,585
      2003          $132,740
      2004          $144,808
      2005          $164,633
      2006          $227,330
      2007          $229,166
      2008          $235,296
      2009          $222,072
      2010          $227,457

Appellant’s App. p. 24.

      Husband has traditionally received bonus income in addition to his regular salary,

which bonus income is paid in March of the year following the one in which it was

earned.   Husband earned $252,051.93 in 2011, of which $169,339.88 was regular

income, $44,659.85 was Corporate Bonus Plan income earned for 2010, and the balance

was additional incentive income. In March of 2012, Husband received Corporate Bonus

Plan income of $50,272.69 and an additional performance award of $19,128.40.

Husband is able to work at his full capacity and received a bonus each of the five years

preceding his separation from wife. Husband also received yearly gifts from Wife’s

mother during the parties’ marriage, which gifts, beginning in 2004, he deposited into a

checking account in his name.

                                     The Children

      At the time of the hearing in this case, both Children attended Park Tudor Schools;

C.G. was a sophomore and A.G. was in the sixth grade. Park Tudor tuition is over

$18,000 per year per child. Both parents wish for the Children to continue to attend Park

                                           8
Tudor and continue on to post-secondary education. In 2004, Wife opened two 529

accounts, Fidelity Education Account 3849 (“Account 3849”) for C.G. and Fidelity

Education Account 3830 (“Account 3830”) for A.G. As of January 11, 2013, Account

3849 had a value of $38,916.47, and Account 3830 had a value of $26,034.07. In 2009,

Husband opened two Schwab 529 accounts, one for each child, and each valued at

$2609.59 as of January 11, 2013. The 529 accounts are intended to fund the Children’s

post-secondary education.

       In addition, both Children hold several investment accounts, including certificates

of deposit (“CDs”) and accounts opened pursuant to the Uniform Transfer to Minors Act

(“UTMA”) (collectively, “the Children’s Accounts”). The Children’s Accounts have

been funded solely by gifts from Wife’s mother, were not intended to be used to defray

the costs of raising or educating the Children, and have never been transferred to

Husband or Wife.

                                    Procedural History

       On March 11, 2011, Wife filed a dissolution petition. After several evidentiary

hearings and submission by both parties of proposed findings of fact and conclusions of

law, the trial court issued its dissolution decree on January 11, 2013. The trial court

found the marital estate to be worth a net of $3,346,246.28. The trial court included the

State Street Account in the marital estate but did not include the Children’s Accounts.

       The dissolution decree also provided, in relevant part, as follows:

       (D)    Husband shall pay child support to Wife in the amount of Three
              Hundred Seventeen ($317.00) per week, to commence the Friday
              following the date this Decree is entered.

                                             9
       ….
       (G)    The parties shall continue to pay the tuition costs attendant to Park
              Tudor for both minor children. These expenses shall be paid in the
              same manner as Ordered in the Provisional Stipulations and
              Provisional Orders, except that Husband shall pay 78% and Wife
              shall pay 22%.
       ….
       (L)    The “Children’s Accounts” as defined above are excluded from the
              marital estate. Wife shall remain sole custodian on all such
              Accounts.
       (M)    The allocation of the marital estate shall occur as provided above.
              Wife shall receive 60% of the marital estate, and Husband shall
              receive 40%.

Appellant’s App. pp. 63-64.

       On January 30, 2013, the trial court issued an order amending, nunc pro tunc, the

original decree. On April 8, 2013, the trial court issued its order on Husband’s motion to

correct error, which provided, in relevant part, as follows:

              1.     The Court has included $264.00 per week in [Wife’s] income
       which represents the calculation of her annual investment income
              2.     For child support purposes, [Wife’s] weekly gross income is
       recalculated at $1,622.00 per week, which results in [Husband’s] child
       support obligation of $291.00 per week[.]

Appellant’s App. p. 70.

                            DISCUSSION AND DECISION

              When we review a case in which the trial court has made requested
       findings of fact and conclusions of law, we will not set aside the court’s
       judgment unless it is clearly erroneous. Rose Acre Farms, Inc. v.
       Greemann Real Estate (1987), Ind. App., 516 N.E.2d 1095, 1097, trans.
       denied. A judgment is clearly erroneous when unsupported by the findings
       of fact and conclusions thereon. Findings of fact are clearly erroneous
       when the record lacks any facts or reasonable inferences to support them.
       Donavan v. Ivy Knoll Apartments Partnership (1989), Ind. App., 537
N.E.2d 47, 50. In determining whether the findings and judgment are
       clearly erroneous, we will neither reweigh the evidence nor judge witness
       credibility, but we will consider only the evidence and reasonable

                                             10
       inferences therefrom which support the judgment. Agrarian Grain Co. v.
       Meeker (1988), Ind. App., 526 N.E.2d 1189, 1191. A judgment is contrary
       to law if it is contrary to the trial court’s special findings. Id.

DeHaan v. DeHaan, 572 N.E.2d 1315, 1320 (Ind. Ct. App. 1991), trans. denied.

                  I. Division of Personal Property in Marital Estate

       Husband contends that the trial court abused its discretion in awarding Wife 60%

of the marital estate. “Subject to the statutory presumption that an equal distribution of

marital property is just and reasonable, the disposition of marital assets is committed to

the sound discretion of the trial court.” Augspurger v. Hudson, 802 N.E.2d 503, 512 (Ind.

Ct. App. 2004).

       An abuse of discretion occurs if the trial court’s decision is clearly against
       the logic and effect of the facts and circumstances, or the reasonable,
       probable, and actual deductions to be drawn therefrom. An abuse of
       discretion also occurs when the trial court misinterprets the law or
       disregards evidence of factors listed in the controlling statute. The
       presumption that a dissolution court correctly followed the law and made
       all the proper considerations in crafting its property distribution is one of
       the strongest presumptions applicable to our consideration on appeal. Thus,
       we will reverse a property distribution only if there is no rational basis for
       the award and, although the circumstances may have justified a different
       property distribution, we may not substitute our judgment for that of the
       dissolution court.

Id. (citations, quotation marks, and brackets omitted).

       Indiana Code section 31-15-7-5 provides that

       The court shall presume that an equal division of the marital property
       between the parties is just and reasonable. However, this presumption may
       be rebutted by a party who presents relevant evidence, including evidence
       concerning the following factors, that an equal division would not be just
       and reasonable:
          (1) The contribution of each spouse to the acquisition of the property,
          regardless of whether the contribution was income producing.
          (2) The extent to which the property was acquired by each spouse:

                                            11
                 (A) before the marriage; or
                 (B) through inheritance or gift.
             (3) The economic circumstances of each spouse at the time the
             disposition of the property is to become effective, including the
             desirability of awarding the family residence or the right to dwell in the
             family residence for such periods as the court considers just to the
             spouse having custody of any children.
             (4) The conduct of the parties during the marriage as related to the
             disposition or dissipation of their property.
             (5) The earnings or earning ability of the parties as related to:
                 (A) a final division of property; and
                 (B) a final determination of the property rights of the parties.

          The trial court made the following findings regarding the division of the marital

estate:

          259. The current case has circumstances which justify a deviation from
             the presumptive 50/50 split, including the following factors: Husband
             has far greater earning capacity than Wife; Wife entered the marriage
             with $303,463.53 in assets; Wife received an additional inheritance
             during the marriage in the amount of $18,042.50; the parties benefited
             from significant annual gifts from Wife’s mother; Wife contributed to
             the acquisition of property through her monetary contributions and
             through her homemaking; the parties moved two times during the
             marriage to foster Husband’s career; Wife paid for Husband’s M.B.A.
             and paid the expenses of the marriage while he was in school; and the
             parties’ respective financial circumstances, in that Wife’s ongoing
             health problems will cause greater future medical expenses and lower
             earning capacity.
          260. The Court finds that a deviation in Wife’s favor is appropriate, with
             Wife receiving sixty percent (60%) of the marital estate and Husband
             receiving forty percent (40%).

Appellant’s App. p. 62. Husband contends that the trial court abused its discretion in

awarding Wife 60% of the marital estate, making several specific contentions.

             A. Wife’s and Husband’s Non-Income Producing Contributions

          Husband’s first argument is premised on the trial court’s findings regarding the

State Street Account, which, taken as a whole, indicate that the trial court considered

                                              12
Wife responsible for its current value. Specifically, Husband challenges the findings that

he did not contribute to the acquisition or accumulation of funds in the State Street

Account, Wife was the only party responsible for preserving its value, and the entirety of

its value is directly attributable to assets owned by Wife at the date of marriage.

       Under the circumstances of this case, we cannot say that the trial court abused its

discretion in this regard. While we acknowledge that Husband earned far more than Wife

over the course of their marriage, this seems to have been in large part due to choices

made by Wife, and supported by Husband, which directly contributed to Husband’s

career advancement. Wife paid for Husband’s MBA and supported the family while he

earned it, relocated to Indianapolis (leaving a lucrative legal position) so that Husband

could accept a promotion, and took significant amounts of time away from work to raise

A.G. and C.G. So, while Husband may be correct that the parties may have had to tap

into the State Street Account had it not been for his higher income, that income is largely

the result of Wife’s non-income-producing contributions to the marriage. Husband’s

claim that his own non-income-producing contributions were not given sufficient weight

by the trial court is an invitation to reweigh the evidence, which we will not do.

                     B. Gifts to Each Spouse from Wife’s Mother

       Husband notes that Wife’s mother gave each party annual gift checks in equal

amounts of $10,000 to $13,000 from at least as far back as 2000 until 2010. Husband

notes that his gift checks were deposited in accounts that were ultimately included in the

marital estate and argues that the trial court improperly failed to sufficiently credit

Husband with these contributions to the marital estate because the gifts originated with

                                             13
Wife’s relative. Wife’s gifts from her mother, however, were also included in the marital

estate, as she deposited hers into the parties’ joint checking account. Indeed, the record

indicates that while Wife traditionally deposited her gifts into the parties’ joint checking

account, whose funds were used on marriage expenses, Husband, after 2004, deposited

his gifts into a separate checking account in his name only. Put another way, Husband

seems likely to have benefited more from the gifts during the marriage than Wife, which

reasonably supports an unequal division of the marital estate.

   C. Treatment of Investment Growth of State Street Account as a Gift to Wife

       Husband contends that the trial court should have attributed the post-marriage

growth in the State Street Account to him as much as to Wife. As the trial court found

and Husband does not dispute, however, the State Street Account was funded solely by

Wife with Husband never depositing any funds into it whatsoever.            Husband cites

Wortkoetter v. Wortkoetter, 971 N.E.2d 685, 689 (Ind. Ct. App. 2012), for the position

that appreciation of a gift to one spouse over the course of a marriage is a divisible

marital asset. Wortkoetter, however, does not help Husband, as the appreciation was

included in the marital estate here, although the estate was not divided as Husband would

have liked.    Again, Husband seems to be arguing that his non-income-producing

contributions to the marital estate have been undervalued, which is an invitation to

reweigh the evidence, one that we decline.

                 D. Conclusion that State Street Account Was Never
                        Considered Part of Marital Estate




                                             14
       In this argument, Husband seems to be suggesting that the trial court improperly

excluded the State Street Account from the marital estate and based its 60/40 division on

that erroneous conclusion. As previously mentioned, however, the State Street Account

was, in fact, specifically included in the marital estate. Husband has failed to establish an

abuse of discretion in this regard.

                   E. Conclusion that Wife’s Health Would Lead to
                        Greater Expenses and Lower Income

       Husband argues that the trial court erroneously concluded that Wife’s future health

care expenses would be greater and that her future earnings would be less. Husband’s

argument seems to be premised on his contention that the trial court was comparing

Wife’s anticipated expenses and income to her present expenses and income. In context,

however, it is clear that the trial court was comparing Wife’s anticipated expenses and

income to Husband’s. There is ample evidence in the record to establish that Wife’s

future healthcare expenses will be greater than Husband’s and that her income will be

lower. Wife suffers from, among other things, debilitating pain and fatigue and is only

able to work three to four hours per day, and the monthly pre-insurance cost of her many

medications is approximately $2250.00. Wife testified that she foresaw ongoing health

problems and requested that the State Street Account be available to her for medical

expenses. Husband, on the other hand, points to no evidence that Wife’s health problems

will ever improve or that he is currently suffering from any health difficulty.




                                             15
       The record also contains ample evidence that Husband has far greater future

earning potential than Wife. Below is a table that partially summarizes the parties’

incomes over the years:

                     Wife           Husband
       1994                         $83,981
       1995                         $66,936
       1996                         $72,833
       1997          $37,575        $104,873
       1998          $47,275        $96,670
       1999          $19,287        $197,722
       2000          $3887          $158,155
       2001          $50,131        $160,398
       2002          $47,173        $141,585
       2003          $28,827        $132,740
       2004          $41,905        $144,808
       2005          $26,922        $164,633
       2006          $31,103        $227,330
       2007          $31,718        $229,166
       2008          $42,381        $235,296
       2009          $77,972        $222,072
       2010          $52,836        $227,457
       2011          $70,190        $252,052

       If past performance is any indication, Husband will continue to earn far more than

Wife in the future. Husband gives us no reason to believe that he will earn substantially

less in the future or that Wife, who suffers from heath conditions that prevent her from

working to full capacity, will earn substantially more. Even in 2011, most of which

passed after the parties’ separation and when Wife presumably would have had more

incentive to maximize her earnings, her net profit from her law practice and EDG was

$70,190.35. The trial court did not abuse its discretion in anticipating that Wife’s health

expenses would exceed Husband’s and that his income would exceed hers. The trial

court did not abuse its discretion in dividing the marital estate.

                                              16
                                    II. Child Support

       Husband contends that the trial court abused its discretion in calculating his child

support obligation. For purposes of calculating Husband’s child support obligation, the

trial court made the following findings:

       27.    In 2010, Husband earned $227,456.88, pursuant to his Form W-2.
       28.    In 2011, Husband earned $252,051.93 through his employment with
              Eli Lilly Company. This included $169,339.88 in regular income,
              and $87,712.05 in incentive income. Of the total $252,051.93
              earned, $44,659.85 was the Corporate Bonus Plan based on his 2010
              performance.
       29.    In March, 2012, Husband received his Corporate Bonus Plan award
              based on his performance in 2011 in the amount of $50,272.69. This
              is in addition to a Performance Award in the amount of $19,128.40,
              all of which are in addition to his regular salary.
       30.    Husband has received a bonus each of the five (5) years preceding
              the date of separation.
       31.    Husband is able to work to his full capacity.
       32.    Husband remains employed at Eli Lilly Company.
       33.    The Court finds that Husband’s incentive income is regular income
              for purposes of calculating child support.
       34.    The Court finds that Husband’s 2011 Income is an accurate number
              to ascribe to Husband for purposes of calculating child support.
       35.    For purposes of calculating child support, Husband earns $4,847.15
              per week.
       ….
       73.    Between Wife’s two businesses—Ellen Gregory Law and EDG
              Properties—Wife earned a net profit in 2011 of $70,190.35. Wife is
              self-employed and therefore pays twice the FICA tax.
       74.    Wife receives approximately $13,000 annually from her Mother as a
              gift. Wife has received these checks for about twelve consecutive
              years, and believes this will continue in the future. The Court finds
              that the annual gifts to Wife from her mother are a reliable form of
              income for purposes of calculating child support[.]
       75.    The Court finds that Wife’s 2011 income from her law practice and
              rental property business are a reliable indication of her income for
              purposes of child support.
       76.    The Court finds that for purposes of calculating child support,
              neither party receives investment income.


                                            17
      77.    The Court finds that for purposes of calculating child support, one-
             half the FICA tax as a result of Wife’s self-employment should be
             subtracted from her income to calculate her adjusted total income.
             The calculation is as follows:

             ADJUSTMENT FOR ASSUMED TAX                      RATE     PER
             GUIDELINES FOR WIFE’S INCOME

             Wife’s Income                                         $70,190
             Wife’s Adjusted Employment Tax (1/2)                  -$6,082
             Wife’s Adjusted Income                                $64,109
                x Assumed Tax Rate - Based on 2010 1040 (32%)      $20,515
                x Guideline Tax Rate (21.88%)                      $14,027
             Adjusted Tax                                           $6,488
             ADJUSTED TOTAL INCOME                                 $57,621
             Divided by 52 weeks                                    $1,108

      78.    In addition to the $1,108 from self-employment income per week,
             the Court finds that $250 per week for the annual gifts from Carolyn
             Davis should be imputed as income to Wife.
      79.    The Court finds that, for purposes of child support, Wife’s income is
             $1,358 per week.
      ….
      81.    The parties stipulated that “For purposes of child support, Wife is
             deemed the party paying controlled expenses.”
      ….
      83.    Child Support should be calculated in accordance with the Indiana
             Child Support Rules and Guidelines.
      84.    With the application of the Court’s findings herein, the
             recommended child support obligation after the application of the
             Indiana Child Support Rules and Guidelines is $317 per week from
             Husband to Wife.

Appellant’s App. pp. 15, 21-23. In the trial court’s order on Husband’s motion to correct

error, Husband’s child support obligation was revised to be $291.00 per week. Husband

makes several separate contentions of abuse of discretion.

                A. Tax Treatment of Wife’s Self-Employment Income




                                           18
       Husband contends that the trial court miscalculated the FICA deduction from

Wife’s self-employment income by crediting her with an improperly high deduction.

Wife does not directly respond to this contention. The Indiana Child Support Guidelines

provide, in relevant part, that

       Weekly Gross Income from self-employment, operation of a business, rent,
       and royalties is defined as gross receipts minus ordinary and necessary
       expenses.
       ….
       The self-employed shall be permitted to deduct that portion of their FICA
       tax payment that exceeds the FICA tax that would be paid by an employee
       earning the same Weekly Gross Income.

Ind. Child Support Guideline 3(A)(1).

       The commentary to Guideline 3 contains the following:

       The self-employed pay FICA tax at twice the rate that is paid by
       employees. At present rates, the self-employed pay fifteen and thirty one-
       hundredths percent (15.30%) of their gross income to a designated
       maximum, while employees pay seven and sixty-five one-hundreths
       percent (7.65%) to the same maximum. The self-employed are therefore
       permitted to deduct one-half of their FICA payment when calculating
       Weekly Gross Income.

Child Supp. G. 3(A), cmt. (2)(a).

       We agree with Husband on this point. The amount deducted by the trial court,

$6082, is approximately 8.67% of Wife’s 2011 income, not the default 7.65% mentioned

in the comments to the Guidelines. Wife identifies nothing in the record that would

justify this deviation, and our review has revealed nothing. Husband has established that

the trial court miscalculated the FICA deduction Wife was entitled to receive for child

support purposes, and we remand with instructions to give her a FICA deduction of

7.65%.

                                           19
       Husband also contends that the trial court improperly deviated from the Guideline-

mandated presumption of a 21.88% overall tax rate, giving her an additional deduction

based on an estimated 2011 tax rate of 32%, her 2010 rate.2 We agree with Husband that

this deviation is not supported by the trial court’s findings or the record. Husband and

Wife filed a joint return in 2010, when Wife earned $52,836 and Husband earned

$227,457, for a total gross salary of $280,293. There is no evidence that Wife would pay

anywhere near 32% on her much lower self-employment income, either in 2011 or

beyond. We remand with instructions for the trial court to recalculate Wife’s income for

purposes of child support by using the Guideline default tax rate of 21.88% or issue

findings justifying a deviation.

                           B. Wife’s 2011 EDG Properties Income

       Husband contends that the trial court erroneously calculated Wife’s income from

her condominium rental business. Wife testified that EDG Properties lost $10,157 and

introduced documentary evidence to that effect.               Husband suggests that we should

carefully scrutinize other documentary exhibits, which would lead to the conclusion that

EDG Properties did not, in fact, post a loss for 2011. This is an invitation to reweigh the

evidence, which we will not do.

                             C. Wife’s 2012 Law Practice Income

       Husband contends that the trial court abused its discretion in not basing its child

support order upon Wife’s projected 2012 income.                    Husband points to evidence


       2
          As Husband points out, the trial court did not give him a deduction for child support purposes
based on a 32% tax rate.


                                                  20
suggesting that Wife stood to earn significantly more in 2012 from her law practice than

in previous years, up to, perhaps, approximately $96,000. This, again, is nothing more

than an invitation to reweigh the evidence. Based on Wife’s income history, we cannot

say that using her 2011 earnings to determine her income for child support purposes was

an abuse of discretion.

                              D. Husband’s 2012 Income

       Husband contends that the trial court abused its discretion in not using his

projected 2012 income in calculating his child support obligations, pointing to evidence

that he was to earn less in 2012 than he had in 2011. Again, we cannot say that the trial

court abused its discretion in this regard. Despite Husband’s argument to the contrary,

his earning history does, in fact, show a general upward trend, even if he earned less in

2012 than he did in 2011.

                             E. Husband’s Bonus Income

       Husband contends that the trial court abused its discretion in essentially assuming

that he would continue to receive his non-guaranteed bonus income. Based on Husband’s

history and the fact that he has received significant bonus income for several years

running, however, we cannot say that the trial court abused its discretion in this regard.

Once again, Husband’s argument is nothing more than an invitation to reweigh the

evidence, which we will not do.

                   F. Husband’s Request to Impute Income to Wife

       Finally, Husband contends that the trial court abused its discretion in refusing to

impute income to Wife, arguing essentially that the trial court gave too much weight to

                                           21
evidence regarding Wife’s health problems.3 We will not accept Husband’s latest request

to reweigh the evidence.

                                 III. The Children’s Accounts

       Husband contends that the trial court erroneously failed to include or factor the

Children’s Accounts into the marital estate. The Children’s Accounts, held by either

C.G. or A.G., are valued as listed below:

       Chase CD x8928                                  $14,823.16 [(A.G.)]
       Chase CD x7623                                  $13,817.77 [(A.G.)]
       Chase CD x6925                                  (Closed)
       Chase CD x6982                                  (Closed)
       Chase CD x7624                                  $13,891.77 [(C.G.)]
       Chase CD x3044                                  $12,259.41 [(C.G.)]
       Fidelity UTMA x5252                             $142,536.53 [(A.G.)]
       Fidelity UTMA x5244                             $156,439.45 [(C.G.)]
       Fidelity UTMA x0903                             $25,355.76
       Fidelity UTMA x0911                             $13,102.62
       Bank of Internet x5327                          $13,995.19 [(A.G.)]
       Bank of Internet x5319                          $14,643.46 [(C.G.)]

Appellant’s App. p. 37. Husband makes three separate arguments related the Children’s

Accounts


       3
          We remind Husband that he may petition for a modification of his child support order pursuant
to Indiana Code section 31-16-8-1, which reads in relevant part as follows:

       (a) Provisions of an order with respect to child support or an order for maintenance
       (ordered under IC 31-16-7-1 or IC 31-1-11.5-9(c) before their repeal) may be modified or
       revoked.
       (b) Except as provided in section 2 of this chapter, modification may be made only:
           (1) upon a showing of changed circumstances so substantial and continuing as to
           make the terms unreasonable; or
           (2) upon a showing that:
               (A) a party has been ordered to pay an amount in child support that differs by
               more than twenty percent (20%) from the amount that would be ordered by
               applying the child support guidelines; and
               (B) the order requested to be modified or revoked was issued at least twelve (12)
               months before the petition requesting modification was filed.

                                                  22
           A. Failure to Include Children’s Accounts in the Marital Estate

       Husband contends that the trial court should have included the Children’s

Accounts in the marital estate, mostly because Husband and Wife allegedly had

discretion to use at least some of the funds. This argument need not detain us long.

Husband concedes in his brief that Wife’s mother “could have gifted funds immediately

and absolutely to the children by trust or UTMA[.]” Appellant’s Br. p. 43. The record

indicates that this is precisely what happened. The trial court found that “[a] valid prima

facie transfer was made to the children in that each account was pursuant to the UTMA,

and listed Wife as custodian for either [A.G. or C.G.].”             Appellant’s App. p. 44.

Although Husband disputes that the transfers occurred pursuant to the UTMA, his

argument is nothing more than an invitation to reweigh the evidence, which we will not

do. The trial court correctly excluded the Children’s Accounts from the marital estate.

                    B. Exclusion as Factor in Marital Estate Division

       Husband notes that not all of the money in the Children’s Accounts was provided

by Wife’s mother, as $55,000 came from the State Street Account, $10,000 came from

the parties’ joint account, and $12,000 came from Wife. Husband claims to have neither

known nor approved of the transfers and seems to suggest that they amounted to some

sort of dissipation of the marital estate on Wife’s part. While we recognize that “[o]ne

spouse’s claim of improvident spending by the other spouse can be a powerful weapon in

an attempt to secure a larger share of the marital estate[,]” it is also true that “a trial court

presiding over a dissolution proceeding in which dissipation is an issue should not be

required to perform an audit of expenditures made during the marriage in order to

                                               23
determine which spouse was the more prudent investor and spender.” In re Marriage of

Coyle, 671 N.E.2d 938, 942 (Ind. Ct. App. 1996) (citation omitted). Evidence that

Husband neither knew nor approved of the transfers, however, is evidence that does not

support the trial court’s judgment. As such, we may not consider it. Husband has failed

to establish that the trial court abused its discretion in this regard.

                                  IV. Education Expenses

    A. Order for Parties to Pay for Children to Continue to Attend Park Tudor

       Husband contends that the trial court ordered that the parties pay all costs and

expenses for the Children to continue at Park Tudor without properly considering all

factors. Indiana Code section 31-16-6-2 provides as follows:

       (a) The child support order or an educational support order may also
       include, where appropriate:
           (1) amounts for the child’s education in elementary and secondary
           schools and at postsecondary educational institutions, taking into
           account:
               (A) the child’s aptitude and ability;
               (B) the child’s reasonable ability to contribute to educational
               expenses through:
                   (i) work;
                   (ii) obtaining loans; and
                   (iii) obtaining other sources of financial aid reasonably available
                   to the child and each parent; and
               (C) the ability of each parent to meet these expenses;
           (2) special medical, hospital, or dental expenses necessary to serve the
           best interests of the child; and
           (3) fees mandated under Title IV-D of the federal Social Security Act
           (42 U.S.C. 651 through 669).
       (b) If the court orders support for a child’s educational expenses at a
       postsecondary educational institution under subsection (a), the court shall
       reduce other child support for that child that:
           (1) is duplicated by the educational support order; and
           (2) would otherwise be paid to the custodial parent.


                                               24
       Indiana Child Support Guideline 8(a) provides as follows:

       Elementary and Secondary Education. If the expenses are related to
       elementary or secondary education, the court may want to consider whether
       the expense is the result of a personal preference of one parent or whether
       both parents concur; if the parties would have incurred the expense while
       the family was intact; and whether or not education of the same or higher
       quality is available at less cost.

       Husband contends that the trial court failed to properly consider the Children’s

ability to pay for their elementary and secondary educations and whether education of the

same or higher quality than the one provided by Park Tudor is available at a lower cost.

It is well-settled, however, that a trial court need not consider the statutory factors if the

parties have agreed to share the costs of a private education. See, e.g., Clark v. Madden,

725 N.E.2d 100, 106 (Ind. Ct. App. 2000) (“[W]e conclude that, based on both case law

and statute, there must be either an agreement between parents or a court finding

regarding the statutory factors discussed above before a court may order private school

expenses to be paid post-dissolution.”). We conclude that the record supports the trial

court’s seeming conclusion that such an agreement existed.

       The trial court made the following findings regarding the Children’s education:

       113. The minor children … attend Park Tudor Schools, which is a Private
          School in Indianapolis, Indiana.
       114. There are costs incurred for the minor children to attend Park Tudor,
          including tuition, field trip fees, technology fees, lunch fees, and other
          additional expenses. Tuition is paid on a quarterly basis. The other
          expenses are invoiced on a monthly basis.
       115. Wife wishes for children to continue to attend Park Tudor.
       116. [The Children] have benefitted from attending Park Tudor, in that
          they receive more individualized attention from the teachers. Park
          Tudor also offers a fine arts program, in which the children participate.
          [The Children] have thrived at Park Tudor.


                                             25
      117. Husband also wishes that the children [] continue to attend Park
         Tudor. Further, in the Provisional Stipulations, the parties agreed that
         the children would continue to attend Park Tudor Schools.
      118. Wife’s parents paid for her tuition for both her undergraduate and
         doctoral degrees.
      119. Husband’s parents paid for his undergraduate degree. Wife paid the
         large majority of Husband’s tuition for his graduate degree.
      120. The parties agree that they wish for the minor children to attend
         post-high school education. Both Wife and Husband place a high value
         on education.
      121. The parties have paid the cost for private school out of their joint
         checking account.
      122. The Joint Checking Account was funded by the deposit of the
         parties’ employment income and earnings. Gifts from Wife’s mother
         were not used to pay the costs for Park Tudor or any extraordinary
         educational expenses.
      123. In 2004, Wife opened two 529 Accounts for the purpose of paying
         the children’s post-high school education, one such account for each
         child.
      ….
      125. In 2009, Husband opened two 529 Accounts, held with Schwab, one
         for each child.
      ….
      128. Wife opened the Fidelity 529 Accounts with the intention that they
         would be the primary funding accounts used for post-high school
         education expenses for the children. Husband opened the Schwab 529
         Accounts with the intention that they would be used for post-high
         school education costs.
      129. The Court finds that the parties shall pay all costs and expenses for
         the children to continue to attend Park Tudor. These costs include
         tuition, field trip fees, technology fees, lunch fees, and other additional
         expenses included in the monthly invoice from Park Tudor. The Court
         finds that these costs shall be divided by the parties at their Guideline
         Percentages, with Husband paying 78% and Wife paying 22%.

Appellant’s App. pp. 32-34 (emphasis in original).

      First and foremost, the trial court found, and Husband does not dispute, that he

wishes the Children to continue attending Park Tudor. In our view, this, along with

Husband’s agreement to fund the Children’s Park Tudor education in the Provisional


                                           26
Order, is sufficient to support an inference that he intended to fund their education post-

dissolution. Additionally, both parties contributed to the Children’s education during the

marriage, further supporting the inference that Husband intended to continue to do so.

Finally, the trial court’s finding that Husband established 529 accounts with the intent

that the accounts fund the Children’s post-secondary education further indicates that

Husband intended to fund, at least partially, their elementary and secondary education.

The trial court did not abuse its discretion in ordering Husband to pay a portion of the

Children’s costs to attend Park Tudor.

                                 B. Conflicting Orders

       Husband contends that the order for him to pay 78% of all education costs

conflicts with the trial court’s order that Wife pay controlled expenses. The commentary

to Child Support Guideline 6 indicates that “[c]ontrolled expenses are items like clothing,

education, school books and supplies, ordinary uninsured health care and personal care.”

Husband has not established that the orders are necessarily in conflict. For example,

education, which is listed as a controlled expense, is an expense shared by the parties in

this case. We see no clear error in requiring Husband to share other education-related

expenses, even if they might be considered controlled expenses in another case.

       Finally, Husband notes that the trial court’s child support worksheet attached to its

order on his motion to correct error listed his share of weekly adjusted gross income at

75%, as opposed to the 78% listed on the superseded worksheet. Although the trial court

used the new worksheet to adjust Husband’s child support obligations, it erred in not

similarly adjusting his education obligations.     Wife does not address this particular

                                            27
contention, and in such cases we employ a different standard of review. “We are under

no obligation to undertake the burden of developing an argument for the appellee.”

McKinney v. McKinney, 820 N.E.2d 682, 685 (Ind. Ct. App. 2005). “We may, therefore,

reverse the trial court if the appellant establishes prima facie error.” Id. “‘Prima facie’ is

defined as ‘at first sight, on first appearance, or on the face of it.’” Id. (citation omitted).

We conclude that Husband has established prima facie error. The trial court offered no

reason why it did not adjust Husband’s education obligation to 75% of all expenses, and

we can think of none that would justify a failure to adjust the obligation. We therefore

remand with instructions to adjust Husband’s obligation to 75%.

                                      CONCLUSION

       We affirm the trial court’s unequal division of the marital estate, its decision not to

include the Children’s Accounts in the marital estate, and its order that Husband pay a

portion of the Children’s education costs. We remand, however, for the recalculation of

Wife’s income pursuant to our instructions in section II.A. and for the resetting of

Husband’s educational obligation to 75% of all costs pursuant to our instructions in

section IV.B.

       The judgment of the trial court is affirmed in part, reversed in part, and remanded

with instructions.

MATHIAS, J., and PYLE, J., concur.




                                              28